                Case 8:19-cv-03131-PWG Document 22 Filed 02/06/20 Page 1 of 3



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND
                                           (Northern Division)

ADAMS COMMUNICATION                                   *
& ENGINEERING TECHNOLOGY, INC.
                                                      *
            Plaintiff
                                                      *
v.
                                                      *        Civil Action No. 19-cv-03131-PWG
AEROVATION, INC.
                                                      *
            Defendant
                                                      *

*           *           *       *   *    *     *      *        *     *      *      *       *

                             CONSENT MOTION FOR AN EXTENSION OF TIME

            Plaintiff Adams Communication & Engineering Technology, Inc. (“Plaintiff”) by and

through undersigned counsel files this Consent Motion for an Extension of Time and hereby

requests to amend the deadlines set forth in the Paperless Order dated January 24, 2020 (ECF

No. 18) as follows:

                            Event               Current Date               Proposed Date

Plaintiff’s Letter in Response to              February 7, 2020           February 10, 2020
Defendant’s Letter Motion to Transfer
this Action to the District of Arizona
Defendant’s Counterclaim                       February 7, 2020           February 10, 2020
Defendant’s Reply Letter in Support           February 21, 2020           February 24, 2020
of Motion to Transfer this Action to
the District of Arizona


            Counsel for Defendant has confirmed that they do not oppose this Motion and consent to

the relief sought herein.




36534848.1 02/06/2020
               Case 8:19-cv-03131-PWG Document 22 Filed 02/06/20 Page 2 of 3



            WHEREFORE, Plaintiff respectfully requests that the Court grant the Consent Motion

for an Extension of Time as set forth above.



                                               Respectfully submitted,



Date: February 6, 2020                             /s/ Toyja E. Kelley_____________
                                                   Toyja E. Kelley (Bar No. 26949)
                                                   Ashley N. Fellona (Bar No. 21118)
                                                   SAUL EWING ARNS TEIN & LEHR
                                                   500 East Pratt Street, Suite 900
                                                   Baltimore, Maryland 21202
                                                   (410) 332-8689
                                                   (410) 332-8195 (facsimile)
                                                   toyja.kelley@saul.com
                                                   ashley.fellona@saul.com

                                                   Attorneys for Adams Communication
                                                   Engineering Technology, Inc.




                                                 -2-
36534848.1 02/06/2020
               Case 8:19-cv-03131-PWG Document 22 Filed 02/06/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this 6th day of February, 2020, a copy of the foregoing
Consent Motion for an Extension of Time was electronically filed with the Clerk of Court using
the CM/ECF system, which will send a notification of such filing to all Counsel of Record, who
have entered an appearance in this matter, including:


Glenn C. Etelson, Esq.
Schulman Rogers Gandal Pordy and Ecker, PA
12505 Park Potomac Ave., 6th Fl.
Potomac, MD 20854

Attorneys for Aerovation, Inc.




                                               /s/ Toyja E. Kelley_____________
                                               Toyja E. Kelley




                                             -3-
36534848.1 02/06/2020
